Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This Office Action is responsive to Applicants' Amendment filed on November 8, 2021, in which claims 1-20 are amended. Claims 1-20 are currently pending.

Drawings
Applicant's amendments made to the drawings are acknowledged. Examiner’s objection to the drawings are hereby withdrawn, as necessitated by Applicant’s amendments made to the drawings.

Specification
Applicant's amendments made to the specification are acknowledged. Examiner’s objection to the specification are hereby withdrawn, as necessitated by Applicant’s amendments made to the specification.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 8, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
The rejections to claims 13-20 under 35 U.S.C. § 112(b)/(f) are hereby withdrawn, as necessitated by applicant's amendments and remarks made to the rejections.
Applicant’s arguments with respect to rejection of claims 1 and 13 under 35 U.S.C. 103(a) based on amendment have been considered and are persuasive. The argument is moot in view of a new ground of rejection set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, and 11-13 are rejected under 35 U.S.C. 103(a)(1) as being anticipated by Friedman (US 2012/0084241) and in view of Yajima (US 11157805 B2). 

Regarding claim 1, Friedman teaches a synapse system to realize a spike timing dependent plasticity (STDP) operation, the synapse system comprising:
a resistance-switching element having a resistance value, arranged between two neurons ([¶0052] and FIG 2, “a variable state resistor 22 arranged between two neurons 101,102,105,106") a first transistor, connected between the resistance-switching element and one of the neurons ([¶0006] and FIG. 2, “Each synaptic device includes a variable state resistor and a transistor device, 22 on axon path, which is between neurons 101, 102”) wherein: a first input signal is transmitted from one of the neurons to the other neuron through the second transistor and the third transistor ([¶0013] “the transistor driven PCM synaptic neuromorphic network of FIG. 1”.  [¶0043], [¶0130] “The neurons 14, 16, 18 and 20 also contain outputs and generate signals along paths 15 and 17 through synapses 22 which each contain transistors."), and a second input signal is transmitted from one of the neurons to the other neuron through the first transistor ([¶0049] and FIG. 1, “In general, neurons generate spike signals and the devices X2, X3, and X4 interpret the spikes signals, and in response generate signals.  X2,X3, and X4 are taught as the device drivers along each of the three types of synaptic paths." [¶0130] “each synapse device 22 comprises a … transistor device"), and the resistance value of the resistance-switching element is changed based on a time difference between the first input signal and the second input signal ([¶0048] and FIG. 1 “in response to spiking signals from the firing neurons in the cross-bar array 12, causes the corresponding resistors 23 in synapses 22 at the cross-bar array junctions thereof, to change value based on the spiking timing action of the firing neurons.").
However, Friedman does not explicitly teach a second transistor and a third transistor, arranged between the two neurons, wherein a first drain/source terminal of the second transistor is connected to one of the two neurons, a first drain/source terminal of the third transistor is connected to the other one of the two neurons, a second drain/source terminal of the second transistor and a second drain/source terminal of the third transistor are connected together to connected in series which interconnects with a gate of the first transistor.  

Yajima who teaches a related art of an artificial synapse circuit teaches a second transistor (FIG. 10 33b inside inverter 32a) and a third transistor (FIG. 10 33b inside inverter 32b), arranged between the two neurons (FIG. 10 N3, inverters in the neuron circuit 32a and 32b are interpreted as synonymous with neurons), wherein a first drain/source terminal of the second transistor is connected to one of the two neurons, a first drain/source terminal of the third transistor is connected to the other one of the two neurons, a second drain/source terminal of the second transistor and a second drain/source terminal of the third transistor are connected together to connected in series which interconnects with a gate of the first transistor ([Col. 10 l. 17] "Next, the neuron circuit that operates as the neuron 40 a will be described. FIG. 10... A node N2 between the switch element 10 and the load resistor 31 is coupled to the output terminal Tout through inverter circuits 32 a and 32 b. Each of the inverter circuits 32 a and 32 b has a PFET (field effect transistor) 33 a and an NFET 33 b. A node N3 between the inverter circuits 32 a and 32 b is coupled to the gate of a PFET 34." See FIG. 10 transistor gate 34 is connected to N3 which interconnects transistors 33a and 33b on either side.  Inverters in the neuron circuit are interpreted as synonymous with neurons.).

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the artificial neuron system of Friedman with Yajima. the combination   would have been obvious because a person of ordinary skill in the art would be able to determine from Yajima ([Summary] “These switch elements are mainly applied to access elements of crossbar array memories. However, the application to other electronic circuits has been hardly examined.
The present invention has been made in view of the above problems, and aims to provide an electronic circuit using a switch element.” In reference to a variable state resistor switch on a neuromorphic device.).

Regarding claim 2, in the combination of Friedman and Yajima, Friedman teaches a synapse system to realize the STDP operation as claimed in claim 1, wherein: each of two neurons comprises a pre-synaptic portion ([¶0004] and pre-neuron 102 on FIG. 2 and a post-synaptic portion ([¶0004] and post-neuron 105 on 105), the first input signal is generated by the pre-synaptic portion, and the second input signal is generated by the post-synaptic portion. ([¶0004] “post-synaptic neuron fires after its pre-synaptic neuron fires").

Regarding claim 3, in the combination of Friedman and Yajima, Friedman teaches the synapse system to realize the STDP operation as claimed in claim 2, wherein: the first transistor (FIG. 2, “22a") is connected between the post-synaptic portions of the two neurons; and the second transistor (FIG. 2, “22m") and the third transistor (FIG. 2, “22d") are connected between the pre-synaptic portions of the two neurons (FIG 2. “All transistors and synaptic paths are between pre-neurons 102,103,104 and post-neurons 105,106,107.  Pre and post neurons are all connected in series and from the diagram it is taught that the system from 102 to 105 is self-contained as is the system from 102 to 106, 107, etc.").

Regarding claim 13, Friedman teaches a synapse method of realizing a spike timing dependent plasticity (STDP) operation between two neurons, the synapse method comprising: arranging a resistance-switching element having a resistance value between the two neurons ([¶0052] and FIG 2, “a variable state resistor 22 arranged between two neurons 101,102,105,106"); arranging a first transistor connected between the resistance-switching element and one of the neurons ([¶0006] and FIG. 2, “Each synaptic device includes a variable state resistor and a transistor device, 22 on axon path, which is between neurons 101, 102") transmitting a first input signal from one of the neurons to the other neuron through the second transistor and the third transistor ([¶0043] and FIG. 1, “The neurons 14, 16, 18 and 20 also contain outputs and generate signals along paths 15 and 17"), and transmitting a second input signal from one of the neurons to the other neuron through the transistor ([¶0049] and FIG. 1, “In general, neurons generate spike signals and the devices X2, X3, and X4 interpret the spikes signals, and in response generate signals.  X2, X3, and X4 are taught as the device drivers along each of the three types of synaptic paths. [¶0130] each synapse device 22 comprises a … transistor device"), and the resistance value of the resistance-switching element is changed based on a time difference between the first input signal and the second input signal ([¶0048] and FIG. 1 “in response to spiking signals from the firing neurons in the cross-bar array 12, causes the corresponding resistors 23 in synapses 22 at the cross-bar array junctions thereof, to change value based on the spiking timing action of the firing neurons."); changing the resistance value of the resistance-switching element based on the time difference between the first input signal and the second input signal ([¶0048] and FIG. 1 “in response to spiking signals from the firing neurons in the cross-bar array 12, causes the corresponding resistors 23 in synapses 22 at the cross-bar array junctions thereof, to change value based on the spiking timing action of the firing neurons.").
However, Friedman does not explicitly teach a second transistor and a third transistor, between the two neurons, wherein a first drain/source terminal of the second transistor is connected to one of the two neurons, a first drain/source terminal of the third transistor is connected to the other one of the two neurons, a second drain/source terminal of the second transistor and a second drain/source terminal of the third transistor are connected together to connected in series which interconnects with a gate of the first transistor.  

Yajima who teaches a related art of an artificial synapse circuit teaches a second transistor (FIG. 10 33b inside inverter 32a) and a third transistor (FIG. 10 33b inside inverter 32b), arranged between the two neurons (FIG. 10 N3, inverters in the neuron circuit 32a and 32b are interpreted as synonymous with neurons), wherein a first drain/source terminal of the second transistor is connected to one of the two neurons, a first drain/source terminal of the third transistor is connected to the other one of the two neurons, a second drain/source terminal of the second transistor and a second drain/source terminal of the third transistor are connected together to connected in series which interconnects with a gate of the first transistor ([Col. 10 l. 17] "Next, the neuron circuit that operates as the neuron 40 a will be described. FIG. 10... A node N2 between the switch element 10 and the load resistor 31 is coupled to the output terminal Tout through inverter circuits 32 a and 32 b. Each of the inverter circuits 32 a and 32 b has a PFET (field effect transistor) 33 a and an NFET 33 b. A node N3 between the inverter circuits 32 a and 32 b is coupled to the gate of a PFET 34." See FIG. 10 transistor gate 34 is connected to N3 which interconnects transistors 33a and 33b on either side.  Inverters in the neuron circuit are interpreted as synonymous with neurons.).

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the artificial neuron system of Friedman with Yajima. the combination   would have been obvious because a person of ordinary skill in the art would be able to determine from Yajima ([Summary] “These switch elements are mainly applied to access elements of crossbar array memories. However, the application to other electronic circuits has been hardly examined.
The present invention has been made in view of the above problems, and aims to provide an electronic circuit using a switch element.” In reference to a variable state resistor switch on a neuromorphic device.).



Claims 4-6, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being anticipated over Friedman in view of Yajima, and in further view of Cruz-Albrecht (US 8959040). 

Regarding claim 4, in the combination of Friedman and Yajima, Friedman teaches the synapse system to realize the STDP operation as claimed in claim 2, wherein: the first input signal comprises a first rectangle waveform ([¶0038] a rectangular pulse, FIG. 15, S1 N2 m shows a rectangle waveform") and a first triangle waveform which is linearly decreasing ([¶0038] a triangular pulse, FIG. 15, S1 N1 d shows a decreasing triangle waveform"); and
the second input signal comprises a second rectangle waveform ([¶0038] a rectangle pulse, FIG. 15, S2 N1 m shows a rectangle waveform").  However the combination of Friedman and Yajima does not explicitly teach a second exponential waveform which is decaying with an opposite polarity.

Cruz-Albrecht who teaches an apparatus for artificial neurons involving spike-timing dependent plasticity and a neuromorphic synapse system, teaches a second exponential waveform (29 FIG. 2 The second leaky integrator 120 is further configured to convert the second spike signal into a decaying exponential signal.") which is decaying with an opposite polarity (67 an overall signal gain of a first signal path used in the method 300 of providing STDP processing has a polarity (e.g., positive) that is opposite that of a polarity (e.g., negative) of an overall signal gain of a second signal path").

Therefore it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to use an exponential waveform of opposite polarity for spike timing dependent plasticity processing.  Since square and triangle waveforms alone would offer limited control over STDP, use of reverse polarity exponential waveforms would have been desirable.

Regarding claim 5, the combination of Friedman, Yajima, and Cruz-Albrecht teaches the synapse system to realize the STDP operation as claimed in claim 4, wherein: Friedman teaches after the first input signal is transmitted, the second input signal is transmitted to perform a potentiation status of the STDP operation ([¶0033] “a STDP learning rule programs a synapse by increasing the conductance of the synapse if its post-synaptic neuron fires after its pre-synaptic neuron fires, and decreases the conductance of a synapse if the order of two firings is reversed."); the second rectangle waveform overlaps with the first triangle waveform (0078 and FIG. 8 “At a S2 phase there is signal overlap marked by ellipses 264 and 265 representing signal overlap.  The signal overlap explicitly pictured is that of a rectangle overlapping a triangle waveform 262 and 263.").

Regarding claim 6, the combination of Friedman, Yajima, and Cruz-Albrecht teaches the synapse system to realize the STDP operation as claimed in claim 5, wherein: Friedman teaches the decrease of the resistance value of the resistance-switching element diminishes with increasing time difference between the second rectangle waveform and the first triangle waveform ([¶0049] and FIG. 1, “One implementation comprises changing the state of a resistor 23 by increasing or decreasing conductance of the resistor 23 as a function of time since a last spiking of an electronic neuron firing a spiking signal").

Regarding claim 8, the combination of Friedman, Yajima, and Cruz-Albrecht teaches the synapse system to realize the STDP operation as claimed in claim 4, wherein: Friedman teaches before the first input signal is transmitted, the second input signal is transmitted to perform a depression status of the STDP operation ([¶0033] a STDP learning rule programs a synapse by increasing the conductance of the synapse if its post-synaptic neuron fires after its pre-synaptic neuron fires"); and the second rectangle waveform directly follows the first triangle waveform (0078 and FIG. 8 S1 and S2 d demonstrate a rectangle waveform directly following the first triangle waveform")

Regarding claim 9, the combination of Friedman, Yajima, and Cruz-Albrecht teaches the synapse system to realize the STDP operation as claimed in claim 8, wherein: Friedman teaches the increase of the resistance value of the resistance-switching element diminishes with increasing time difference between the second rectangle waveform and the first triangle waveform ([¶0049] and FIG. 1, “One implementation comprises changing the state of a resistor 23 by increasing or decreasing conductance of the resistor 23 as a function of time since a last spiking of an electronic neuron firing a spiking signal.  Any variety of waveform should be simply interpreted as a signal").

Regarding claim 11, the combination of Friedman, Yajima, and Cruz-Albrecht teaches the synapse system to realize the STDP operation as claimed in claim 4, wherein: Friedman teaches the second input signal ([¶0074] and FIG. 8 S2) further comprises a second inverse rectangle waveform with an opposite polarity (An inverse rectangle waveform with opposite polarity is the standard rectangle waveform taught by Friedman), and the second inverse rectangle waveform directly follows the first rectangle waveform ([¶0033] “a STDP learning rule programs a synapse by increasing the conductance of the synapse if its post-synaptic neuron fires after its pre-synaptic neuron fires, and decreases the conductance of a synapse if the order of two firings is reversed.").	

Regarding claim 14, in the combination of Friedman and Yajima, Friedman teaches the synapse method of realizing STDP operation as claimed in claim 13, wherein: the first input signal comprises a first rectangle waveform ([¶0038] a rectangular pulse, FIG. 15, S1 N2 m shows a rectangle waveform) and a first triangle waveform which is linearly decreasing ([¶0038] a triangular pulse, FIG. 15, S1 N1 d shows a decreasing triangle waveform); and the second input signal comprises a second rectangle waveform ([¶0038] a rectangular pulse, FIG. 15, S2 N1 m shows a second rectangle waveform) However Friedman does not explicitly teach a second exponential waveform which is decaying with an opposite polarity.

Cruz-Albrecht who teaches an apparatus for artificial neurons involving spike-timing dependent plasticity and a neuromorphic synapse system, teaches a second exponential waveform (29 FIG. 2 “The second leaky integrator 120 is further configured to convert the second spike signal into a decaying exponential signal.") which is decaying with an opposite polarity (“67 an overall signal gain of a first signal path used in the method 300 of providing STDP processing has a polarity (e.g., positive) that is opposite that of a polarity (e.g., negative) of an overall signal gain of a second signal path").
Therefore it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to use an exponential waveform of opposite polarity for spike timing dependent plasticity processing.  Since square and triangle waveforms alone would offer limited control over STDP, use of reverse polarity exponential waveforms would have been desirable.

Regarding claim 15, the combination of Friedman, Yajima, and Cruz-Albrecht teaches the synapse method of realizing the STDP operation as claimed in claim 14, wherein: Friedman teaches transmitting the second input signal after the first input signal is transmitted ([¶0033] “a STDP learning rule programs a synapse by increasing the conductance of the synapse if its post-synaptic neuron fires after its pre-synaptic neuron fires, and decreases the conductance of a synapse if the order of two firings is reversed."); overlapping the second rectangle waveform with the first triangle waveform to perform a potentiation status of the STDP operation ([¶0078] and FIG. 8 At a S2 phase there is signal overlap marked by ellipses 264 and 265 representing signal overlap.  The signal overlap explicitly pictured is that of a rectangle overlapping a triangle waveform 262 and 263.).

Regarding claim 17, the combination of Friedman, Yajima, and Cruz-Albrecht teaches the synapse method of realizing the STDP operation as claimed in claim 14, comprising: Friedman teaches transmitting the second input signal before the first input signal is transmitted ([¶0033] “a STDP learning rule programs a synapse by increasing the conductance of the synapse if its post-synaptic neuron fires after its pre-synaptic neuron fires"); overlapping the second rectangle waveform with the first triangle waveform to perform a depression status of the STDP operation ([¶0078] and FIG. 8 At a S2 phase there is signal overlap marked by ellipses 264 and 265 representing signal overlap.  The signal overlap explicitly pictured is that of a rectangle overlapping a triangle waveform 262 and 263.").

Regarding claim 18, the combination of Friedman, Yajima, and Cruz-Albrecht teaches the synapse method of realizing the STDP operation as claimed in claim 17, wherein: Friedman teaches the increase of the resistance value of the resistance-switching element diminishes with increasing time difference between the second rectangle waveform and the first triangle waveform, and the increase of the resistance value of the resistance-switching element grows with the amplitude of the first rectangle waveform ([¶0049] and FIG. 1, “One implementation comprises changing the state of a resistor 23 by increasing or decreasing conductance of the resistor 23 as a function of time since a last spiking of an electronic neuron firing a spiking signal").

Regarding claim 19, the combination of Friedman, Yajima, and Cruz-Albrecht teaches the synapse method of realizing the STDP operation as claimed in claim 14, wherein:
Friedman teaches the second input signal further comprises a second inverse rectangle waveform with an opposite polarity (An inverse rectangle waveform with opposite polarity is the standard rectangle waveform taught by Friedman [¶0038], FIG. 15), and the second inverse rectangle waveform directly follows the first rectangle waveform ([¶0033] “a STDP learning rule programs a synapse by increasing the conductance of the synapse if its post-synaptic neuron fires after its pre-synaptic neuron fires, and decreases the conductance of a synapse if the order of two firings is reversed.").


Claims 7 and 10 are rejected under 35 U.S.C. 103 as being anticipated over Friedman in view of Yajima, and in further view of Cruz-Albrecht, and in further view of Eleftheriou (US 2017/0270404). 

Regarding claim 7, the combination of Friedman, Yajima, and Cruz-Albrecht teaches the synapse system to realize the STDP operation as claimed in claim 5.  However Friedman and Cruz-Albrecht do not explicitly teach that the decrease of the resistance value of the resistance-switching element grows with increasing amplitude of the first triangle waveform.

Eleftheriou, who teaches an apparatus for artificial neurons involving variable state resistors and a neuromimetic system, teaches that the decrease of the resistance value of the resistance-switching element grows with increasing amplitude of the first triangle waveform ([¶0031] “It suffices to appreciate that neuron input signals may vary in form, and their effect on programming of cell resistance may vary accordingly."). 
Therefore it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to alternate signal amplitude in a neuromimetic device in order to vary the amount of change in a variable state resistor as disclosed in the claimed invention.  Since it is desirable to have multiple methods of programming a variable state resistor in neuromimetic devices it would have been desirable to use amplitude in addition to time delay for this purpose.

Regarding claim 10, the combination of Friedman, Yajima, and Cruz-Albrecht teaches the synapse system to realize the STDP operation as claimed in claim 8: However Friedman, Yajima, and Cruz-Albrecht do not explicitly teach that the increase of the resistance value of the resistance-switching element grows with increasing amplitude of the first rectangle waveform.

Eleftheriou, who teaches an apparatus for artificial neurons involving variable state resistors and a neuromimetic system, teaches that the increase of the resistance value of the resistance-switching element grows with increasing amplitude of the first rectangle waveform. ([¶0031] “It suffices to appreciate that neuron input signals may vary in form, and their effect on programming of cell resistance may vary accordingly."). 

Therefore it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to alternate signal amplitude in a neuromimetic device in order to vary the amount of change in a variable state resistor as disclosed in the claimed invention.  As described previously, since it is desirable to have multiple methods of programming a variable state resistor in neuromimetic devices it would have been desirable to use amplitude in addition to time delay for programming a resistor.

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being anticipated over Friedman, in view of Yajima, and in further view of Cruz-Albrecht, Xiang (US 2017/0338647) and Huu Bui (US 9774261). 

Regarding claim 12, the combination of Friedman, Yajima, and Cruz-Albrecht teaches the synapse system to realize the STDP operation as claimed in claim 11.  However, Friedman/Cruz-Albrecht do not explicitly teach the duration between the first triangle waveform ([¶0038] “a triangular pulse”, Friedman) and the first rectangle waveform ([¶0038] “a rectangular pulse”, Friedman) is greater than the duration between the second rectangle waveform and the second inverse rectangle waveform; and the duration between the second exponential waveform (Cruz-Albrecht  p. 29 FIG. 2 “The second leaky integrator 120 is further configured to convert the second spike signal into a decaying exponential signal.") and the second inverse rectangle waveform is greater than the duration between the first triangle waveform and the first rectangle waveform.

Xiang, who teaches a signal preprocessing circuit reliant on signal delay timing teaches the duration between the first triangle waveform and the first rectangle waveform is greater than the duration between the second rectangle waveform and the second inverse rectangle waveform; and ([¶0011] “the first time duration is greater than a second time duration").
However Xiang does not explicitly teach the duration between the second exponential waveform and the second inverse rectangle waveform is greater than the duration between the first triangle waveform and the first rectangle waveform.

Huu Bui, who teaches communication protocol for signal preprocessing reliant on signal delay timing teaches the duration between the second exponential waveform and the second inverse rectangle waveform is greater than the duration between the first triangle waveform and the first rectangle waveform ([¶0006] “A second controller on the secondary side of the switching power converter encodes information into one or more pulses such that a first duration between the consecutive pulses corresponds to a first logic level and a second duration between the consecutive pulses corresponds to a second logic level, where the second duration is greater than the first duration."). 
	Therefore it would have been obvious to one of ordinary skill in the art to attempt to further control the neuromorphic device using this combination of pulses and delays. The advantage of such a system is explicitly mentioned in Friedman ([¶0079] “such delayed updates may be used to implement more complicated forms of learning”).

Regarding claim 20, the combination of Friedman, Yajima, and Cruz-Albrecht teaches the synapse system to realize the STDP operation as claimed in claim 11.  However, Friedman/Cruz-Albrecht do not explicitly teach arranging a duration between the first triangle waveform ([¶0038] “a triangular pulse”, Friedman) and the first rectangle waveform ([¶0038] “a rectangular pulse”, Friedman) is greater than the duration between the second rectangle waveform and the second inverse rectangle waveform; and arranging a duration between the second exponential waveform (29 FIG. 2 “The second leaky integrator 120 is further configured to convert the second spike signal into a decaying exponential signal. Cruz-Albrecht") and the second inverse rectangle waveform is greater than the duration between the first triangle waveform and the first rectangle waveform.

Xiang, who teaches a signal preprocessing circuit reliant on signal delay timing teaches the duration between the first triangle waveform and the first rectangle waveform is greater than the duration between the second rectangle waveform and the second inverse rectangle waveform; and ([¶0011] “the first time duration is greater than a second time duration").
However Xiang does not explicitly teach arranging a duration between the second exponential waveform and the second inverse rectangle waveform is greater than the duration between the first triangle waveform and the first rectangle waveform.

Huu Bui, who teaches communication protocol for signal preprocessing reliant on signal delay timing teaches arranging a duration between the second exponential waveform and the second inverse rectangle waveform is greater than the duration between the first triangle waveform and the first rectangle waveform ([¶0006] “A second controller on the secondary side of the switching power converter encodes information into one or more pulses such that a first duration between the consecutive pulses corresponds to a first logic level and a second duration between the consecutive pulses corresponds to a second logic level, where the second duration is greater than the first duration."). 
	Therefore it would have been obvious to one of ordinary skill in the art to attempt to further control the neuromorphic device using this combination of pulses and delays. The advantage of such a system is explicitly mentioned in Friedman ([¶0079] “such delayed updates may be used to implement more complicated forms of learning”).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY VINCENT BOSTWICK whose telephone number is (571)272-4720. The examiner can normally be reached M-F 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SB/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124